Citation Nr: 1037017	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-35 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Entitlement to an increased evaluation for plantar warts and 
callosities, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1958.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for further development in June 2009, and the case has since been 
returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Reasons for Remand:  To notify the Veteran of the pertinent 
rating criteria and to afford him a VA examination.


The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Board observes that the Veteran has not been 
provided the rating criteria pertinent to his claim for an 
increased evaluation for plantar warts and callosities.  In this 
regard, the Board notes he is currently assigned a 10 percent 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
The October 2006 statement of the case (SOC) provided the Veteran 
with Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 
and 7820, but did not include Diagnostic Code 5276.   Therefore, 
the Board finds that a remand is necessary for the issuance of a 
SSOC and to ensure due process.

The Board also notes that the Veteran was afforded a VA 
examination in May 2006 in connection with his claim for an 
increased evaluation.  However, the Veteran's representative 
submitted a brief in March 2009 in which he contended that the 
examination was inadequate because the examiner only documented 
complaints of pain in both feet and intractable porokeratosis 
beneath the second toe on the right foot.  

The Board does note that it has been well over four years since 
the Veteran's last examination.  In addition, the May 2006 VA 
examiner indicated the claims file was not available for review.  
Applicable regulations state that it is essential that, both in 
the examination and evaluation, each disability be viewed in 
relation to its history. See 38 C.F.R. § 4.1.  In this regard, 
medical examinations generally should "take into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination which takes into account the 
records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2002); 
VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a 
claimant's prior medical records when such a review is necessary 
to ensure a fully informed examination or to provide an adequate 
basis for the examiner's findings and conclusions).  

 When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that a VA examination is necessary to 
determine the current severity and manifestations of the 
Veteran's plantar warts and callosities of both feet.   

Moreover, the Board notes that the claims file does not contain 
any treatment records dated after October 2006.  Therefore, as 
this case is already being remanded, the RO should take this 
opportunity to obtain and associate with the claims file any and 
all treatment records pertaining to the Veteran's plantar warts 
and callosities of both feet.   


Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his plantar warts and 
callosities.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  

2.  After completing the development in the 
foregoing paragraph, the Veteran should be 
afforded a VA examination to ascertain the 
severity and manifestations of his service-
connected plantar warts and callosities of 
both feet.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file.  

It should be noted that the Veteran is 
separately service-connected for a fungus 
infection of the feet with thickened 
toenails.  Service connection has been 
denied for hammer toes of the right and 
left feet.

The examiner should comment on the severity 
of the Veteran's service- connected plantar 
warts and callosities of both feet and 
report all signs and symptoms necessary for 
rating the Veteran's disability under the 
rating criteria.  The examiner should 
indicate whether the Veteran's disability 
is severe with objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities.  He or she 
should also state whether the disability is 
pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the actions taken in the 
preceding paragraphs.  

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
This SSOC should set forth all applicable 
laws and regulations, including Diagnostic 
Code 5276.


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



